                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 BENJAMIN SANCHEZ,

                        Petitioner,                               CIVIL ACTION
                 v.
                                                               NO. 17-cv-40167-TSH
 COLETTE GOGUEN,

                        Respondent.



                                              ORDER

                                        November 13, 2018

Hennessy, M.J.

       This matter comes before the Court on Petitioner Benjamin Sanchez’s motion for the

appointment of counsel. Dkt no. 10. On June 27, 2018, this motion was referred to the

undersigned for a ruling. Dkt. no. 17. For the reasons that follow, Petitioner’s motion is

DENIED.

       There generally exists no constitutional right to counsel in a civil action. See Lassiter v.

Dep’t of Soc. Servs. of Durham County, N.C., 452 U.S. 18, 25 (1981) (explaining that the right

to counsel attaches only where an individual “may lose his physical liberty if he loses the

litigation”); Lopes v. Dickhaut, No. 16-2119, 2017 WL 7833676, at *1 (1st Cir. Dec. 6, 2017)

(stating that “there is no constitutional right to counsel in a civil case”); Niemic v. Maloney, 448

F. Supp. 2d 270, 278 (D. Mass. 2006) (“There is, however, no constitutional right to counsel in

civil cases.”). Indeed, “an indigent litigant in federal court has no constitutional or statutory right

to the appointment of counsel, even if he is challenging a criminal conviction as by a proceeding

. . . for habeas corpus.” Huenefeld v. Maloney, 2 F. App’x 54, 61 n.5 (1st Cir. 2001) (quoting

                                                  1
Dellenbach v. Hanks, 76 F.3d 820, 823 (7th Cir. 1996)); see also Johnson v. Avery, 393 U.S.

483, 488 (1969). The Court may, however, appoint counsel for a financially eligible habeas

petitioner if interests of justice so require. 18 U.S.C. § 3006A(a)(2)(B). The Court “must

examine the total situation” of a petitioner’s case, including all relevant factors, in assessing

whether exceptional circumstances require the appointment of counsel for a habeas petitioner.

DesRosiers v. Moran, 949 F.2d 15, 24 (1st Cir. 1991); see also Nachtigall v. Class, 48 F.3d 1076,

1082 (8th Cir. 1995). The First Circuit has identified several factors to determine whether the

“rare” appointment of counsel is warranted in such circumstances. Fitzpatrick v. Ryan, 13-cv-

11756, 2013 WL 4499375, at *1 (D. Mass. Aug. 16, 2013) (citing United States v. Mala, 7 F.3d

1058, 1063–64 (1st Cir. 1993). The factors include: (1) a likelihood of success on the habeas

claim; (2) the factual and legal complexities of the case; and (3) the petitioner’s ability to present

his claims. Id. (citing Mala, 7 F.3d at 1063–64).

       Here, the Court takes note of the mental impairment expressed by Petitioner in his

motions for counsel and for voluntary dismissal. See dkt. nos. 10, 21. This alleged impairment

should be assessed in the context of Petitioner’s case, focusing “on the merits of the case, the

complexity of the legal issues, and the litigant’s ability to represent himself.” Lucien v. Spencer,

534 F. Supp. 2d 207, 210 (D. Mass. 2008) (quoting DesRosiers, 949 F.2d at 24). “The mere fact

of any mental impairment is not dispositive.” Lucien, 534 F. Supp. 2d at 210 (citing Phelps v.

United States, 15 F.3d 735, 737 (8th Cir. 1994)). In the Court’s view, the posture and

circumstances of this case militate against appointment of counsel. The petition indicates

comprehension, and “a good understanding of the issues and the ability to present forcefully and

coherently [Petitioner’s] contentions.” See LeMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).

Petitioner’s filings also belie the assertion that his status as a non-native English speaker prevents



                                                  2
him from communicating his claims without the assistance of counsel. See, e.g., Thath Sin v.

Mass. Dep’t of Corr., 10-40226-FDS, 2012 WL 913254, at *2 (D. Mass. Mar. 15, 2012)

(denying motion to appoint counsel where filings demonstrated that petitioner, whose native

language was not English, understood the legal issues raised).

        Furthermore, it appears that the Court will be able to determine the merits of petitioner’s

claims based on the existing record. See Schultz v. Wainwright, 701 F.2d 900, 901 (8th Cir.

1983) (concluding that an evidentiary hearing is not required where “the district court can

determine the merits of [a habeas petitioner’s claims] based on the existing record”) (citing

Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir. 1982)). Here, Petitioner challenges the

final adjudication of his state conviction on the grounds that: (1) his confession was involuntary;

(2) he was not given an opportunity to cross-examine an adverse witness; (3) his attorney would

not allow him to testify; and (4) his counsel’s assistance was ineffective. See dkt no. 1, at pp. 5–

12. The petition suggests that the first two grounds listed above were raised on direct appeal.

See id. at 2. It appears, therefore, that the issues respecting these claims can be properly and

fully resolved on the bases of the state court record. See Forte v. Comm’r. of Corr., 134 F. Supp.

3d 654, 656 (D. Mass. 2015) (“In determining whether to appoint counsel in civil proceedings,

courts additionally have considered . . . whether information necessary to support a petitioner[’]s

claims [is] available in prior court filings . . . .”). Further, while the petition does not suggest that

grounds (3) and (4) were raised on direct appeal, whether or not they were does not alter the

Court’s determination of Petitioner’s motion at issue. Although unexhausted claims might

impinge the likelihood of success of a petitioner’s habeas claims, Mala, 7 F.3d at 1063–64, the

issues respecting grounds (3) and (4) of Petitioner’s claim do not appear to involve complex

legal issues that would necessitate the assistance of counsel, nor do they seem to embrace



                                                   3
complex factual issues that would require further investigation. See Lucien, 534 F. Supp. 2d at

210–11. The Court therefore does not find the existence of exceptional circumstances which

would warrant the appointment of counsel at this time.

                                           Conclusion

       For the foregoing reasons, Petitioner’s motion to appoint counsel (dkt. no. 10) is

DENIED.



                                                    /s/ David H. Hennessy
                                                    David H. Hennessy
                                                    United States Magistrate Judge




                                                4
